EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 13-15 directed to an apparatus and method of making non-elected without traverse in the response filed 5/21/21.  The method claims are not in condition for rejoinder as they do not include all features of the magnetic recording medium of independent claim 1.  Accordingly, the application has been amended as follows: 

Claim 13(canceled)
Claim 14 (canceled)
Claim 15 (canceled)











REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art to Chipara et al.  The prior art fails to teach or suggest the invention as set forth in the independent claims wherein the organic compound is a nitrogen-containing organic compound selected from a group consisting of melamine, a compound including an amide linkage or a urethane linkage.  Chipara et al. discloses the use of a polyamide in a magnetic recording layer containing particles but does not suggest the specific materials now claimed.
With regard to claim 17, Chipara et al. does teach a polyimide but fails to teach or suggest limiting the amount to 0.5-40 vol% of the magnetic layer.  
It is further noted that the claims require that the magnetic layer has an L10 (001) orientation which is “caused by the underlayer.”  This limitation implies an epitaxial relationship between the underlayer and the L10 grains of the magnetic layer.  Chipara et al. does not disclose formation of the L10 particles taught thereon on an underlying structure to yield its orientation but rather disperses the L10 oriented particles in a binder.  Thus, Chipara fails to meet this feature of the claimed invention as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9:00-2:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/               Primary Examiner, Art Unit 1785